Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                       CASE NO.:

 TOBI WEISBERG,

        Plaintiff,

 v.

 MIAMI LIGHTHOUSE FOR THE
 BLIND AND VISUALLY IMPAIRED, INC.

        Defendant

 ______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, TOBI WEISBERG, hereinafter referred to as “Plaintiff” by and

 through her undersigned counsel and sues the Defendant, MIAMI LIGHTHOUSE FOR THE

 BLIND AND VISUALLY IMPAIRED, INC., hereinafter referred to as “Defendant”, and states

 as follows:

                                  JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C §§ 1331 and 1367.

        2.      Venue lies within the United States District Court for the Southern District of

 Florida, Miami Division because a substantial part of the events giving rise to this claim occurred

 in this Judicial District and it therefore proper pursuant to 28 U.S.C. 1391(b).

                                             PARTIES

        3.      Defendant is a Florida Not for Profit Corporation, authorized and doing business in

 this Judicial District. At all times material, Defendant employed Plaintiff.




                                             Page 1 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 2 of 12



         4.      Defendant is an employer as defined by the laws under which this action is brought

 and employ the required number of employees.

         5.      At all times material hereto, Defendant maintained a facility in Miami, Miami-Dade

 County, Florida.

                                     GENERAL ALLEGATIONS

         6.      At all times material, Defendant acted with malice and reckless disregard for

 Plaintiff’s federal and state protected rights.

         7.      At all times material, Plaintiff was qualified to perform her job duties within the

 legitimate expectations of her employer.

         8.      Plaintiff has retained the undersigned counsel to represent her in this action and is

 obligated to pay them a reasonable fee for their services.

         9.      Plaintiff requests a jury trial for all issues so triable.

                              ADMINISTRATIVE PREREQUISITES

         10.     Plaintiff timely filed her Charge of Discrimination with the Equal Employment

 Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”)

 on September 13, 2018.

         11.     On May 6, 2019, the EEOC issued a Notice of Right to Sue related to Plaintiff’s

 Charge of Discrimination. A copy of the Charge of Discrimination and Dismissal is attached as

 Exhibit A. This Complaint has been filed within ninety (90) days of the issuance of the Notice of

 Right to Sue; therefore, Plaintiff has met all conditions precedent to filing this Complaint.

         12.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this claim

 is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred and

 eighty (180) days have passed since the filing of the Charge.



                                                Page 2 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 3 of 12




                                   FACTUAL ALLEGATIONS

        13.     Plaintiff is a 68-year-old female.

        14.     In or around June 2016, Plaintiff began her employment with Defendant as a full-

 time Pre-School Teacher for Visually Impaired and Blind (“TVI”).

        15.     During her employment with Defendant, Plaintiff understood that she was

 performing her job well and received positive performance evaluations.

        16.     On or about June 22, 2018, Plaintiff was admitted to the hospital due to cellulitis

 and MRSA in her right foot.

        17.     Despite Plaintiff’s hospitalization, Defendant did not offer or provide her with leave

 under the Family and Medical Leave Act (“FMLA”).

        18.     While Plaintiff was in the hospital, Plaintiff communicated with her supervisor,

 Isabel Chica (Director of Children’s Services).

        19.     On one occasion, Chica sent Plaintiff a text message telling Plaintiff that she would

 be terminated from her job if she did not renew her certification with the Florida Department of

 Education.

        20.     On or about June 26, 2018, Plaintiff was released from the hospital.

        21.     On or about June 27, 2018, Plaintiff returned to work.

        22.     Prior to Plaintiff’s hospitalization, Liana De Angelis (Assistant Director) assisted

 Plaintiff with providing the Florida Department of Education with Plaintiff’s re-certification

 paperwork.




                                             Page 3 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 4 of 12



        23.     On or about June 28, 2018, Plaintiff met with Chica for a performance evaluation.

 In the section that included an inquiry related to Plaintiff’s certification, Chica noted “good” and

 acknowledged that it was being worked on.

        24.     On or about June 29, 2018, Plaintiff was terminated from her job with Defendant.

        25.     Plaintiff was called into a meeting with De Angelis and Lourdes Hurtado (Human

 Resources). They discussed Plaintiff’s certification and Plaintiff reiterated that she submitted the

 paperwork and spoke with a representative from the Florida Department of Education.

 Furthermore, Plaintiff told De Angelis and Hurtado that the representative told her that there would

 be approximately an eight (8) week lag in the re-certification process, but her certification would

 not lapse during that time because the re-certification would apply retroactively.

        26.     To confirm, Plaintiff, De Angelis and Lourdes Hurtado called the representative

 from the Florida Department of Education and he reiterated what Plaintiff previously told De

 Angelis and Hurtado.

        27.     Despite the confirmation from the Florida Department of Education, Hurtado told

 Plaintiff that it was not good enough and, therefore, Plaintiff was terminated.

        28.     Plaintiff has personal knowledge that three (3) other employees of the Defendant

 do not have their license or certification.

        29.     All three employees are substantially younger than Plaintiff (20s) and did not have

 to miss work time recently due to a disability.

        30.     One of the employees, Dawn Swineheart-Jones worked in the same position as

 Plaintiff. The other two employees, Eliana Golijova and Stephania Desir were pre-school teachers.




                                               Page 4 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 5 of 12



                                 COUNT I
         AGE DISCRIMINATION IN EMPLOYMENT ACT—DISCRIMINATION

        31.     Plaintiff, TOBI WEISBERG, re-alleges and adopts, as if fully set forth herein, the

 allegations stated in Paragraphs one (1) through thirty (30).

        32.     Plaintiff is a member of a protected class under the Age Discrimination in

 Employment Act and was qualified for her job with Defendant.

        33.     By the conduct described above, Defendant engaged in unlawful employment

 practices and discriminated against Plaintiff on account of her age in violation of the Age

 Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq. Specifically, Defendant

 terminated Plaintiff’s employment because of her age.

        34.     Defendant knew, or should have known of the discrimination.

        35.     Defendant’s unlawful and discriminatory employment practices toward Plaintiff

 were intentional and willful.

        36.     Defendant’s unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the federal-protected rights of Plaintiff.

        37.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff, TOBI WEISBERG, demands a trial by jury and judgment against

 Defendant, MIAMI LIGHTHOUSE FOR THE BLIND AND VISUALLY IMPAIRED, INC., for:

                a.      Back pay and benefits;

                b.      Interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Liquidated damages;

                e.      Injunctive relief;

                                              Page 5 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 6 of 12



                f.      Attorneys’ fees and cost;

                g.      For any other relief this Court deems just and equitable.

                                   COUNT II
                 FLORIDA CIVIL RIGHTS ACT – AGE DISCRIMINATION

        38.     Plaintiff, TOBI WEISBERG, re-alleges and adopts, as if fully set forth herein, the

 allegations stated in Paragraphs one (1) through thirty (30).

        39.     Plaintiff is an individual entitled to protection under the Florida Civil Rights Act,

 Chapter 760, Florida Statutes.

        40.     Plaintiff is an employee within the meaning of the Florida Civil Rights Act.

        41.     Plaintiff was a member of a protected class under the FCRA and was qualified for

 her job with Defendant.

        42.     By the conduct described above, Defendant engaged in unlawful employment

 practices and discriminated against Plaintiff because of Plaintiff’s age. Specifically, Defendant

 discriminated against Plaintiff by terminating Plaintiff’s employment with Defendant.

        43.     The above described acts of age discrimination constitute a violation of the Florida

 Civil Rights Act, for which Defendant is liable.

        44.     Defendant’s unlawful and discriminatory employment practices toward Plaintiff

 were intentional.

        45.     Defendant’s unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the state-protected rights of Plaintiff.

        46.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff, TOBI WEISBERG prays for the following damages against

 Defendant, MIAMI LIGHTHOUSE FOR THE BLIND AND VISUALLY IMPAIRED, INC.:

                                              Page 6 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 7 of 12



                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

                e.      Punitive damages;

                f.      Attorneys’ fees and costs;

                g.      Injunctive relief; and

                h.      For any other relief this Court deems just and equitable.

                                  COUNT III
               AMERICANS WITH DISABILITIES ACT – DISCRIMINATION

        47.     Plaintiff, TOBI WEISBERG, re-alleges and adopts, as if fully set forth herein, the

 allegations stated in Paragraphs one (1) through thirty (30).

        48.     Plaintiff is an individual entitled to protection under the Americans with Disabilities

 Act, as amended, 42 U.S.C. §12112 et seq.

        49.     Plaintiff is an employee within the meaning of the Americans with Disabilities Act,

 as amended.

        50.     Plaintiff is an individual with a disability within the meaning of the Americans with

 Disabilities Act, as amended. Specifically, Plaintiff’s cellulitis-related and MRSA disabilities

 substantially limited one or more major life activities and/or major bodily functions.

        51.     Plaintiff was a qualified individual with a disability within the meaning of the

 Americans with Disabilities Act, as amended, because Plaintiff, with or without a reasonable

 accommodation, could perform the essential functions of her job.




                                             Page 7 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 8 of 12



        52.     By the conduct described above, Defendant has engaged in unlawful employment

 practices and discriminated against Plaintiff on account of her known disability, and/or because

 Defendant regarded her as having a disability, and/or because of Plaintiff’s record of having a

 disability in violation of the Americans with Disabilities Act, as amended. Specifically, Defendant

 terminated Plaintiff’s employment with Defendant.

        53.     The above described acts of disability discrimination constitute a violation of the

 Americans with Disabilities Act, as amended, for which Defendant is liable.

        54.     Defendant’s unlawful and discriminatory employment practices toward Plaintiff

 were intentional.

        55.     Defendant’s unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the federal-protected rights of Plaintiff.

        56.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff prays for the following damages against Defendant:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

                e.      Punitive damages;

                f.      Attorneys’ fees and costs;

                g.      Injunctive relief; and

                h.      For any other relief this Court deems just and equitable.



                                              Page 8 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 9 of 12



                                COUNT IV
     FLORIDA CIVIL RIGHTS ACT – DISABILITY/HANDICAP DISCRIMINATION

        57.     Plaintiff, TOBI WEISBERG, re-alleges and adopts, as if fully set forth herein, the

 allegations stated in Paragraphs one (1) through thirty (30).

        58.     Plaintiff is an individual entitled to protection under the Florida Civil Rights Act,

 Chapter 760, Florida Statutes.

        59.     Plaintiff is an employee within the meaning of the Florida Civil Rights Act.

        60.     Plaintiff is an individual with a disability/handicap within the meaning of the

 Florida Civil Rights Act. Specifically, Plaintiff’s cellulitis and MRSA disabilities substantially

 limited one or more major life activities and/or major bodily functions.

        61.     Plaintiff was a qualified individual with a disability within the meaning of the

 Florida Civil Rights Act, because Plaintiff, with or without a reasonable accommodation, could

 perform the essential functions of her job.

        62.     By the conduct described above, Defendant has engaged in unlawful employment

 practices and discriminated against Plaintiff on account of her known disability, and or because

 Defendant regarded her as having a disability, and/or because of Plaintiff’s record of having a

 disability in violation of the Florida Civil Rights Act.        Specifically, Defendant terminated

 Plaintiff’s employment with Defendant.

        63.     The above described acts of disability discrimination constitute a violation of the

 Florida Civil Rights Act, for which Defendant is liable.

        64.     Defendant’s unlawful and discriminatory employment practices toward Plaintiff

 were intentional.

        65.     Defendant’s unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the state-protected rights of Plaintiff.

                                               Page 9 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 10 of 12



         66.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,

                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                   COUNT V
                  FAMILY AND MEDICAL LEAVE ACT - INTERFERENCE

         67.     Plaintiff, TOBI WEISBERG, re-alleges and adopts, as if fully set forth herein, the

  allegations stated in Paragraphs one (1) through thirty (30).

         68.     Plaintiff is an individual entitled to protection under the Family and Medical Leave

  Act (FMLA), 29 U.S.C. §2601, et seq.

         69.     Plaintiff is an eligible employee within the meaning of the FMLA because Plaintiff

  worked for Defendant for twelve (12) months, had at least 1,250 hours of service for the Defendant

  during twelve (12) months immediately preceding her FMLA leave, and worked at a location

  where the Defendant had at least fifty (50) employees within seventy-five (75) miles.

         70.     Defendant is a covered employer under the FMLA in that it had fifty (50) or more

  employees in twenty (20) or more work weeks in the current or preceding calendar year.

                                             Page 10 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 11 of 12



         71.     Plaintiff was entitled to leave under the FMLA due to her own serious health

  condition.

         72.     Defendant’s actions interfered with Plaintiff’s lawful exercise of her FMLA rights.

  Specifically, Defendant failed to offer or provide Plaintiff with the leave she was entitled under

  the FMLA.

         73.     Defendant’s actions constitute violations of the FMLA.

         74.     As a result of Defendant’s unlawful actions, Plaintiff has suffered damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Liquidated damages;

                 e.      Attorneys’ fees and costs;

                 f.      Injunctive relief; and

                 g.      For any other relief this Court deems just and equitable.

                                   DEMAND FOR JURY TRIAL

         75.     Plaintiff demands a trial by jury on all issues so triable.

         DATED this 11th day of July 2019.

                                                         FLORIN GRAY BOUZAS OWENS, LLC

                                                         /s/ Gregory Owens
                                                         GREGORY A. OWENS, ESQUIRE
                                                         Florida Bar No.: 51366
                                                         greg@fgbolaw.com
                                                         WOLFGANG M. FLORIN, ESQUIRE
                                                         Florida Bar No.: 907804
                                                         wolfgang@fgbolaw.com
                                                         16524 Pointe Village Drive

                                              Page 11 of 12
Case 1:19-cv-22856-JAL Document 1 Entered on FLSD Docket 07/11/2019 Page 12 of 12



                                             Suite 100
                                             Lutz, Florida 33558
                                             (727) 254-5255
                                             (727) 483-7942 (fax)




                                   Page 12 of 12
